.: I
~-           '




                                                                                                                      Afit h on'(           Not rna f'l
                                                                                                                      #- 11 I~ 7 i'~         I   W't tv!VE
                                                                                                                      1110       Fm 78~ I
                                                               .. . .         .                                       H4 15villt>1 r>' -r714Cf
                                                               rh1s document contains some                                  n
l-Ion.           J"' Jti  (o,fv'5'                                      AbeiAcosta,Cierk

Dto.r JIA5tile                    1\\c.CAlli\-

      lod~'{            "! receiveJ c:;~ white card. inJice;.t•-"9                                        rhe
                                                                                                          .       :
                                                                                                                      -r.ccA will                  f'lot

    Lvnd\.Ao            ~       hea(t'h_q ifl fh'l                  cose,          -rhe whife                         ·etflh.J
                                                                                                              \

1hc.ct even              ·,f.    fh'l     c.\Gtirnr were -t-rV1e                        r~tA1          7.trJovld ncJ1                        be    enr;tled

to teLef,                   -rha'f 1.5       ot     ver'1 ~-wild 51el ( thos-r inlndv,r-. 9 f~;lvre TO ·object                                               w ( fcJ                 JJ"r?        ar 9 V~rnent
                                                                                                                                        9
that               Wo)          c)eor f,t out Side                         ot' the                -trr~d recorJ.J (J) IJr&:~Jy

V•u\otiuh( where ,;xcv.\p~t-or'f ;, .f'vrr>7ottvn l--la} h.;dJR 11 j
                                                                                                                       1




    )c,..ppre >~eel!               (_I)     cl(;ltM           or At:_ TUAL                 TNIVoc.EWCr,                           (I)        NO
    f\/J}) EN Gf LLAJIIA , ("l.) :f NO.A Tl A fJ L E A Tl. 6 u fVI 1? NT ( LA-:1 m r,
                                                                                                                                                                       -    -···   ·-·----·-·--~----   -   -------
                                                                                                                                                                                                               ,-I




    (4)         P(u)e(t.-ttO(iol                                                 MiS(o,duo                 clcdmS)          (3)          Jvdicic-.1 v,-ol~~run
    (lain·l5                 J   -eH. ' " •                                     lhe f'u(~ thcH ~ hear'h9 wol never coyrc)L.Actf'd
    t D .e. ve fl                    ho lie                         fh.     'I t r ,-U\   \ J Ci r    a I' p e }/ o t e    o t t-v r n e '/ )- ( 0 m fh ern 5                              on

     wh 'I           t   h e'( d r d                                    J       0{ cJ i d () () f J 0 ~ h0                t The '(            w e( e     Ie    9 G4 ll 'I      re. q       14   Ired
    to        cl o       J ,' n 9r a                                F Cl.         -P-CA ; I u f e     n;     Cl c.   tu c:d Iy (on 5·; de r                   7 he lh eo t                r

    0   t the                    c~S¢                       &ft             ~11.          A-r        1he    ver't      leaJt            fh'/ ACTuAL                   TNNocErvcE

    LLA"JiV\ sho""ld hove been af.l'o~JeJ1
                                                                                                                            c,    fot'r hearthJ ~~h (e
                                 •   1        ~   I    : ' ,,   I   •   "   •




    -:r       hove provided 1he                                                           ol'.fJ.-dt:Avit-5            i'l'lult·p)e ;in,e)                    tv 1he J);stt•(ct
    (ot.ArrJ ~rtd                                 -r.c.cA.
          All rh~· be•n 9                                                       5o.id ram 'df'ioppat'h                            iC'd         l'n    1he ho;.JI;nJ
0   t thiJ ca>e; O~'d wo be,ng chC'l. llen9eJ w,'rh                                                                       oLAr   AN~

f'rleat1in9f,......\ in{'lAt' Or StCA+-etrlet11:5 if nor                                                                          C.,         fevieW.

        lexo'i /ZVlles ul Civil ProrpJure f?vtle                                                                                 216          pruvid~d lcJr j""dc.;e

f5r()cJ)e'l ,-ndtpP.-,cJefltl'(                                                         to      >-tvp -rhe            fhif(CJrdvct                   wJ...,-cJ.,    ocr(.,lr~d

cell ihrov1h trl't trl~l                                                             orrd e) {Je ci(;fl/y dvr;'t>9                            c.loflnJ         a(JI.Afhf>f'ltf.



tJ e 1         /.        1Z. A. P 17 v Ie 6) 7q · 11 7 '1· Z I                                                   aM        Cl    wCl r e        :f ~on             n u t


CAJL<            fJr                         01          fe-heor'n9                                  c;lirPctly 1 butT                          "1h1'nk            9'vfn
                                                                                                                                                                           I ...
                                                                                                                                                                              .l.




the        (if(CAM               .5tol\ff)J c.nd rhe CJv-er wh(ll}'!rhg '•'«'~ovn1                                                             ,    f ~,v,-d.,.nre
    .                                             ·     ·                                        ·         ·       -                           w



 t hc.~ t it i 5         Gf (J   p ro f' ru;.. t e ;             -r hC4 t he ,-, 9           1   ~ e (a ) -e -r_ c.m                       0   J    t.. ,;,
                                                                                                                                                              9
                                                                                                                                                                  fJ." r
 '/Ovr- vver>tq},t                      in            "thiT tl1t;{f+(r.                 Fram rt-,_1              (f'C?olt'r,g ~ n,e,-..,h-er

 £J{the Covrr con leq ..... e.Jt                                         Cf    fe-heort'ng,'                   Peopl~      1
                                                                                                                               n       1hiJ              {tat-e

 Shuvld n-~if'led.                                                                                        :r
  c.I-ti)fFCJn                      /vJt


  he caus-e rhey                       J...ove fn'-e"r)J                       l.h     rhe           Difl·o( r A tt-v/iuy              J       vt/,-a.

  f2 ,·~hr        1~     Q; 1hr Jar-d. W!1JnJ I J WIZmJ;




().~, :f-r iS" (-eGIIIy                 oJhornE?                   -rv    ,-;,e       1har
        w h-e,., ~ p..pr )c;"'                    ;   5 ( ee~ 1"-1 i nno ct> t1r

        ( er -to:n qrovp 5                    -rr'j         to    pru-t ec r.        7her)"o-

        Selv-er          b-..f artfrYy)t/"n y r-o hi'jJ...jock

        the j '-'c.L cJcAI pt()r ef r, -rJ, ~                                 c.t   /TC)tr-ey J




        du("l~ -t>vi'n CA(J('E'or ;o                             he      prc,c tl(l'n_J

        LC                   Ovf·rv.-hflrvu",J evidf/l(e

        ol       rr.'f   in no f t', (e .                   -r~ 1r       i) no 1 -evf'l"               4

        (/o)e            tore,           7              hvve        v. -flu~;)'!        1    k;JrJ

         "'~"'J "' }Je ""1 IAtot)cf hke                                   tr.J ye r      h" c h
          1     be ful(:. ;-tis 9one,                           6     '/PC115         hove
          01I(Pf/d,1               h-efr-              fvVf'n            -fur nvth,'nlj,
  B'(    1~€ V/O'I:.
    :fn rh~         ( 1he

•)(e\pcJndel'1t.'          AY'-r),o.-,'1 Whi-tner                       NoltnCJn      v. lex-or          (ovfT     ~/'    (r/fl'Jine./


 Appea.l5, ~7AL               fr()rvl           u.s,oc     LJ,'   14- (.V-74.        -:ft CAfJ(J~~rr 1he s:c.-r,

 i 5 pre par··,.,, ro qr0 "-r (ert•oriG4.                                 -rhe f'etcr then          7hl!. T. (.C.         A



 de fe,.,Jc:Jt'HY r;                                    AFFIDAVIT OF FACT

I, Emily Elizabeth Norman, do hereby make the following statements under penalty of perjury.



       (1) On the weekend of 11128/2008 I was at home with my mother, Leydis Viche'
       Hernandez, and my new baby brother, John Anthony Norman.

       (2) My father, Anthony Whitney Norman, had left home on Friday afternoon,
       11128/2008, with my other brother, Michael Antonio Norman.

       (3) I believe they went to Dallas.

       (4) Over the weekend, I went for walks with my mother and watched her speak to the
       neighbors across the street.

       ( 5) At night on Snnday through Monday, my mother told me to take a nap for a few
       hours. Later I heard a loud noise. I was upstairs.

       (6) I came down stairs to see what was happening. Then, I saw Mommy on the floor
       dead and a gun.

       (7) ·My daddy was not at home, and I ran·upstairs and hid in my mommy's and daddy's. ·
       bed.

       (8) When my daddy came back, he called me to come to him, so I did.

       (9) My daddy called the police, and when they came, they asked me a bunch of .
       questions.

       (10) Then I had to get in the ambulance.

        (11) Then I rode back to my Grandmother's house.

       (12) Then my cousin came and a policeman came, then the policeman took me and my
       brother, Michael to CPS along with my cousin.

       (13) Then they asked me a lot of questions. I answered the questions.

       (14) When I was fmished, I had to go with Grandma.

       (15) When I got to grandma's house I was crying super much.

       (16) When the police came back they asked me some question to chec~ ~f I said the same
       words, and I did.
                                                                                                                     r

       (17) The next day, more policemen came and asked me a few more questions, some of .
       them were hard to answer, but I answered the other questions.

       (18) Some of the questions were ... Where was your dad? Did you see the whole thing ...
       Did your daddy kill your Mom?

       ( 19) My dad was not at home when my mother died.

       (20) I was upstairs waiting for hours for him to come home.




Affidavit sayeth further not.



                                              ~. fkn~\~ Nor mo tl
                                                Emily Elizabeth Norman

State of Texas

County ofHarris

Signed under oath before me on-s:u.\'i       ~)~\S       by   ~~'\'f E\~'-'a_\a~ ~D'l-"YY"'a                                                                                                                                                   A(lthony NorM.e.-,61
                                                                                                                                                   #    (i? IS:    7 '(.~ j       W';ff\I(V I!

                                                                                                                                                   ~I.()      -& /(l   7_   87. l
                                                                                                                                                   Hc.A ~tl 't; II~ 'fi.)( 773~LtJ'1

 H.u 11. Ju ~It·~·~ f5-err 12,-.__ harclron
·-r-:ex-"' s-            ( 0 v.rr ~c U.;t'rnin"'.'l Aee-e~                         h
  P.o.          f]qx I "l:: 3.Q 3
  ft~,osh·v-i lx. ·7 ;Jilf -2:]0·8                                                                                                                                          fRECE~VED
                                                                                                                                                                       COIJRTOFCfliMINALJ!ts
&8/2>} '"l'~CJ·1.5                                                                                                                                                          SEP 08 20Ui .
 o
 l~e.    ~ '· 1
           vv /l:-7(;.                  3'61""'08
                                         ~                      11.0] Wn'rot H"bec (A >e d () f'l                                tL-1 ,e fr 1't~tl          LO.f.ll(·t ~        fi Y:l     J. r'n• J' Qt {:'tit c tJ;                       /f.(! C) v.,; eVe/'

  \,., ('(!•'ff              [c.if.1 )e_        n1o     raLH- lie /cA.t-eJI                           f'c>·    /.l?y/         ,d&~~ti:a-.    J         t;..!;ere       AJJLAce4,_
  j._,i'fl     t1-.te f;!l;«tt (ci,.~Jt-,                              1/kt          rfl:t-tl        (t!IA{t             S1-,.,.pl'y         0     J 0p_;re.J ~ on~
 Sen+el'\•(.€. '.e.ne.f~l                               der,'CAll            f'ror>A rj,t.                  /) •.).rflc.r        Attar'r,e_t'J o/t~'-Le                             fi,S.J.el:rln'j


rh.CAr e11 etl                      ;   t     m 'f    L\    ~ ~-,M f W· ele.                    trlA e         thQI•t 7'                   W.Oi.t<     JJ     (lor b;·e.               e, ,_;,,/'e Jf

+9       lel\ie              f..        ·-n,~r i5           t"1 1 _   ver¥ ~· w:IJ s.r·c~d-e ~-en·r                                                      (·CJnJ·,-·Jier;nJ!@
(l~,lf.>'lS ~-er~ (cA:I);eJI                                  1.(1    cl(..l1,/,'"'j; (i~'("J:) Ll•c.~lfl'l(                     o/1 lrn el'i'e'-+-/     (_.   lu       ))f:Y)J         afjJI:A•P-J~J11't



Vfu \I         lit   t- ro    n ·           w h ere         E'>'l.~ ,.,-g.                       ('I       w,a r         h ;.d .d  {Li) Pro 1e tvrorlv-.l fo'\,-r                                            '"•·"·,·   ..
         j
         '




                                                                                                                 c.41 J e

 'I CJvr () \) e ( Sia/ }l,f i·n -rh; J                              i"f\ lA.'   f.:"ter   #       ~I"
                                                                                                     ., 0 rn     ""' ,; r
                                                                                                                  . "'           't . 3
                                                                                                                        . e Q1' O(l,,.,    t)l
                                                                                                                                                             I
                                                                                                                                                 m e/lll .. '?e ...r

   f.J· ·i t>CAit'ny 1          Pee~p l->'ISiJr, :0 iiJ            n          l'J' (er-tJI 7 ,'o,f"ilotlen''~"
             (e,f'CC11.;,n fj(Dv.f f              t":('f       .h)     (?It; 'fee. t" tf:.eirr-

             fellle'f        k't ~H-e''~fhny r.v J-,,-,~~ Jit:-1!'-h.
                                                                                                            .<
             the ;vlo\·~f;iAI ptf,o ..t.eJJ' 1 --rhe                                 at-rorf"l·ey J

              ~~~ rh;J (e~.s.e                   dc:.n!;         .e. .len wof:M                      C.'a.r.·



             c./uf1·t .,eu e.f'l    ·r?.ff-f(). r to lhe f.ro {. t-i o:ny

             L"'.~•         ·-;theft-            ;5 ov~.f'v.J/r..·e'}r,·,·ny                        ftJiirlenc-e
             o{ :my ;(lrufenn~.                               -r;.,;·r           iJ nl),f even·· q

              urhin·g;
                                                                                                                                                                                         ... •   '   ~ 1




 e'f        t-·\--~ .11'1 (;1 '1 .•

     T, r~e                     {orfe'l(,.                   of.4 r~.-~L·flj; ~~~- 1'.5                        /H!.t"         c/ee;.f           IA.i.J,o    rr,"'J€ ,',-       j    or

  99"er) o~f.~                              T      cilfl"          5vr-e... rhe1 vvete Gl..j,)Jp.te                                         rJ,ete ;'J .c.           p.,,..J,-,..j
 (Civ.   ~e,        tJ       p ""c..h-vn               •n rh~                       U,...;reJ' Sr-G.('re .J                 5vpfell...-e           LcJ~rr- Chc; l!f'nt},."Y

 /?rcckfv, Jre41-t.I'J'2]                                             ~. lf/ •. ].J' 89.? flaMt'"ji                                 5Ji,-c,1C()n       ltn ... /


 ftfpec.Air, tTAL                               f:rp~ LJ}Ot                           1:-J,'filJt-   c v-7fll.p,             Tr ~ffr>~IJ rJ.e                          .>:.C. r-,
 t 5 (He            {JA(;n'                tv     t:j{tiflt               (Cffiort'ot,                      rJ.,e        t4(.f i'h&tt-             tAe(         T.{., {,A

 I"' "'r p~ue J                    cin          ,~ e ,. .    01.n ar-J..t r . off' or fl..tf'l·;                fy           t-a     r e f. t-or e.        ,a   cr··""' ,· n· tJ1 I

,oI e   f-" f 11   J           I
                     C{;/'\)t _J            I., h•t~ I'- ,.,._.{'.fc,,-,'}/
                                           r···'              .0          !-'\.,         'f   ie      (re•',~fW,
                                                                                                        I V
                                                                                                                             'Vt'~ }-,;;,r.ch.At::r.l12e.J:ew.                llj


Wt{)"9'                      th ,'J1          i'l'~c7i lw)eJI t-he                                   iJSu    e. c-. ~ain            .J    c..nJ (~     el('a     c..rly       t 1he

  ~~fl             of-I'       (~Ye
                                               1
                                              r-re          1.Cl.W J C~tr J'· rr-e
                                                                               1                      (.-"'""Jtrf,;,..
                                                                                                        ..,,.          tiufl             l/vpfe        Cte      a·reJ      f-c.J


 v.JJ fOJ                .

     """- w ~n flot- Jr                                        AFFIDAVIT OF FACT

I, Emily Elizabeth Norman, do hereby make the following statements under penalty of perjury.



       (1) On the weekend of 11/28/2008 I was at home with my mother, Leydis Viche'
       Hernandez, and my new baby brother, John Anthony Norman.

       (2) My father, Anthony Whitney Norman, had left home on Friday afternoon,
       11/28/2008, with my other brother, Michael Antonio Norman.

       (3) I believe they went to Dallas.

           (4) Over the weekend, I went for walks with my mother and watched her speak to the
           neighbors across the street.

       (5) At night on Sunday through Monday, my mother told me to take a nap for a few
       hours. Later I heard a loud noise. I was upstairs.

           (6) I came down stairs to see what was happening. Then, I saw Mommy on the floor
           dead and a gun.

           (7) 'MY daddy was not at home, and I ran·upstairs and hid in my mommy's and daddy's
           bed.

           (8) When my daddy came back, he called me to come to him, so I did.

           (9) My daddy called the police, and when they came, they asked me a bunch of
           questions.

           (1 0) Then I had to get in the ambulance.

           (11) Then I rode back to my Grandmother's house.

           (12) Then my cousin came and a policeman came, then the policeman took me and my
           brother, Michael to CPS along with my cousin.

           (13) Then they asked me a lot of questions. I answered the questions.
       .                                     .
           (14) When I was fmished, I had to go with Grandma.

           ( 15) When I got to grandma's house I was crying super much.

           (16) When the ·police came back they· asked me some question to check if I said the same
           words, and I did.
        (17) The next day, more policemen came and asked me a few more questions, "some of
        them were hard to answer, but I answered the other questions.
                                .                            .

       (18) Some of the ques~6ns were ... Where was youtdad? Did·you see the whole thing ...
       Did your daddy kill yoJr Mom?                  ' '>

       (19) My dad was not at home when my mother died.

       (20) I was up~tairs waiting for hours for him to come home.




Affidavit sayeth further not.




State ofTexas




                                                  Notary Public, State of Texas



                                                        ~,~/'J~~.\lt'¥~~~'..,\_! ....
                                                                                                                    AM h Of' 'j Nof ,..,~;1
                                                                                                                    fl '' 1 8 7 B'l ;          vv'l rv rv c
                                                                                                                    Blo F/h            -z gz    \
                                                                                                                    Hunifville1 7)< i15L/'I

      t\o A,  J u) h L e KeJr'n 'le 0 r'f
      l-ex~> C.ou(,.. oF Lrirninp.l Arp e"") .>

       {J,o, Box 12Jufl
       A~AStiJij l.x 1~lll-13oB

      OB)t5l"to 15
       12e~       vJfl..-7& 1 38q-o8                   n.o7 wr;t(;){.' H~be~J Curpt.AJ

      DeCAr Ju>t-l(e..                   "feor'f

              'loJ(;4.'1 T reaivPd                    c:A    w~ile card j,Ji(c-t~,.~'~9· r-~e                       -r.ccA- will                    ('lor

           (o,Jv.~.r          e d o fl th. e +rI~ I ( o v. r t               s        f; "' J i n   ')   ()   t   fc.. d-',         J-1 v w e v e1

       ;"' fh,J          c.:~~Se         tlO    fo.ct       5- (e-(CA~-e-J--to          /h-::j     (j"'-i~fl1j           w·e,e_-       ;:;;..J,j~-ceJ-.-

       b'l         t-~e rf(ol            (.(.)V.ft,         /'he       t-ried   (Ov(+-           5ir-..p/y      dlJo(>fed               C(     one

       Seflftrt(e                  el'le.ra\ den;,al              -f'rof'1   the Di)t-ri(t- A-t-torf)e/Jott;le                                      a   sserl-inJ
                              9
     Hr~t evefl if!",'/ c\""ii'\'1> \.Ntre true t-h~t T wov./d                                                                nut-       be         f.YititleJ

      tv re.L'e{.                  1'"hG(1     is"' ver'l                       wild SratC{I1e.nt (on>,·d-eri,J~
     (biM> vvere..                   fai5ecl ,,(1dvdi'n9 (B)) c/a./thJ of'                                     In        eff'-f'(.t-ive'AsJ/JI·t:~~h(e

      (Jr        (ovns-el      Cfho5t           ihvolv;,..,9 ~ilt..tte +o object to t.. lo 5,.,. J                                       (At'JI.A.t't'le/li-

      -t   ~l\ + vv Gil > (I e or I y                   OI.A   t 5 i de       of    1   he         tr; Ci4   I r e ( u r J C?) B r.::;, J y
                                                                                                                                1


       l/;olation5                  wkere ~>--cvlfc.t()(~ /ll                      l'orrnafiln'1 Wc.fJ.                      h,-dJer/

       S f (d E. > 5 e J
            (A
                                     1
                                         ( 1)     (   IVI ; fl1   of     A c T u AL T N No c £ rvc E 1                        (. ' )     }I)o

           ~ II[ I) E:: IV c. f      {.LA J ;VI       1 {_ '-)    r N cu fl. A RL E.         A- K_. G u /VIE IIJ T             (l      A 1 A1 5,
          (4) Yros~cutu(ial                                                    Mi.>(undv.ct C.lc;lifYIJ 1                                          (3)              JvJ,'t:.l~~t V 1 ufc..tior1
               C I"'; fY1 5" 1 e
                                             1
                                                 L       '
                                                             1
                                                                 "        I he l"'u. u                            t   h u                                                                                                                                                                                    f   'f '-;



-tt-e    C!((vl("'          >h.-~.rte>J                       t/lf'l    J         rhe over w btl                         ()"in(J'    ..-,FV>uo..A"'r
                                                                                                                                     VII''      ,.               [
                                                                                                                                                               c;;-      · 1 tnce
                                                                                                                                                                      E:v;o

1 h C\ t i r ;5      tl r/) 1/)   r j,)   r ( {II/ e '
                                               j                       .... ht.l t         b e ; i" /'l   t   t-. e ( ,.. 5e _....-
                                                                                                                          ·V'            .J-.   ({,..,    C~   • Jr 01 (                    t   he (). r;" J '                P( uf      Ie     j,     -1   h i r ) -t ~ t e

 )huviJ (lo-r                     be               (vnvic+e(l                           {vr        c:r:f'l"oeJ           wr-,1'-h tfid n~t                         O(cv.(1


. f\   vr vv hic.h t'hey                                (ovolcl (lo-r                     ho..v€ po            :S5i l,l'1           (O   rntr,.H eJ,                  X
   rlofl't he1ve CAf\ irlli~d,le (LA r 1~ar drive5 6 £o ,Klfh· Peat le
   ;n t~U )rc.~te fh._v-\J not be Bv Jlir:J in h) svb n-.IJJ iuf9 J,...>t
   be (~lAse           i he'(                 hove. {ri                     f.n    JJ       in      ;~e          DiUiiL r            Atfott1e'l)               orr((t_

   f2i9\tlt    ).5     /2iJh.t                )aflcl Wfvflj j;                                I;Jfo119•




 p,)    J'r () (eo\l'f                             C\    fh41/'t1e to (Yie tJ-.ot
        whe na peuo11 i'> ft~ll 1                                                         if1llvi.eiit

        cc.r~air.          ejfvvp5                        rf'/ t·v prute(                     t     ~ht.r,-
        s\."I v e >.     }, 'I . Cf HE. {)If t-;,                       J         t-o hiy h ;' c' c fA

        ·the jv.J,.LiCA.I                      pr0c::e>),                   -r/)t            Cl t-fo(!1e'/J
                                                                                                                     '
         ; " r h iJ Co 5e ,d ofl                                   ;        {'   v e fl     vvu r t<          Pur


          dvn:{      tVfn                 Cifpe1Ar tv be /)!CA. c. r''-it1J
          Lo. ~ , -r ~ E/ e                              i5     61! ff           v- ~ ~ I fV! i f'l j     f'l)   i   d eflU:
          d     rn '/ I r>r'lo ;.. .. t,i .....


              .8~       -the \rJ q. 'I ',

                   Tn t·he                  context ottil tv..lir9 if i>                           11ot·     c.leur vvh,o macle,'t                 1     c;r
              )i~l'ed           orr.             J        ().(Y'    >vJe +he'/          If-)   ere Ut.~o.re. fhere t'f a eet?dinJ
             c~l-l;e 0 J             C/'1   Lt-io 11        i" t-'-"e    U11ite.J       5ttA te>       Jf.Apre      IY"le { 0 ,.rr c},c;< llf"J"~'J

              Brvok>V· Srore                          1   123 ),VJ,1J gq'j                     (ICA.N1in9      5hc..ron keller             v.5     the

             fe.5po11clef\t                        A 'f'tt,c:n''Y tNfdt""e'l f\.}off'YI~n                    \1, fexCA)        LutA(ror Crirvor""''

             Ap('f'tAI5 1 £TAL.                      PtofYl (U)OL            Ll: /LJ   -c_v-7L{            -J't    ccl on                        'jer-     ~(!other of('ofh~tt1ify                     tv (e.   ~-t·ore o ·c/ifl"iflCA)

             de.   fendont.}                     ft·1'J,t- fo a.ppe.Jiote               fe view Vid f-o           ff"/',nJ +o          b£Ary aflyat~do/J                  iJ>L-e.r

           {V,J}f'J            II'    th/J           CCA)e          V.hdtr     C1     de.ep /ocK            /n ~    hole      {,)VIt"    of    ~ijh1
          TJ.,e. [t~t5C' hv.J been 5fUt'n9 in Av.>tril Sit~(e                                                      4/23/ZoiS              al"d

            Wc:I\S       de UdeJ ht (e fvc>t'ttJ                                 to    deu·Je         O%JICf/2ol5·
                                    AFFIDAVIT OF FACT

I, Emily Elizabeth Norman, do hereby make the following statements under penalty of perjury.



       (1) On the weekend of 11/28/2008 I was at home with my mother, Leydis Viche'
       Hernandez, and my new baby brother, John Anthony Norman.

       (2) My father, Anthony Whitney Norman, had left home on Friday afternoon,
       11/28/2008, with my other brother, Michael Antonio Norman.

       (3) I believe they went to Dallas.

       (4) Over t~e weekend,· I went for walks with my mother and watched her speak to the
       neighbors across the street.

       (5) At night on Sunday through Monday, my mother told me to take a nap for a few
       hours. Later I heard a loud noise. I was upstairs.

       (6) I came down stairs to see what was happening. Then, I saw Mommy on the floor
       dead and a gun.

       (7) 'MY daddy was not at home, and I ran·upstairs and hid in my mommy's and daddy's. ···
       bed.

       (8) When my daddy came back, he called me to come to him, so I did.

       (9) My daddy called the police, and when they came, they asked me a bunch of
       questions.

       (10) Then I had to get in the ambulance.

        (11) Then I rode backto my Grandmother's house:

       (12) Then my cousin came and a policeman came, then the policeman took me and my
       brother, Michael to CPS along with my cousin.

       (13) Then they asked me a lot of questions. I answered the questions.

       (14) When I was finished, I had to go with Grandma.

       (15) When I got to grandma's house I was crying super much.

       (16) When the police came back they asked me some question to check ~f I said the same
       words, and I did.
                                                                                          '                       ·~
        ( 17) The next day, more policemen came and asked me a few more questions, some of .
        them were hard to answer, but I answered the other questions.

        (18) Some of the questions were ... Where was your dad? Did you see the whole thing ...
        Did your daddy kill your Mom?

        (19) My dad was not at home when my mother died.

        (20) I was upstairs waiting for hours for him to come home.




Affidavit sayeth further not.



                                                  ~ ~p_\~ Jvo{fl10 tl
                                                   Emily Elizabeth Norman

State of Texas

County of Harris

Signed under oath before me on---s:v...\'1      ~l~\:2       by   ~~'\'1 E\~-c...Q\o~ ~Dl-~a"'
Respondent, personally known to me an-s



                                                            Notary Public, State of Texas


                                                                   J      ''\"'''/'
                                                                       /~.~~~.~~r~;;~."   VERONICA J. SCRIMSHAW
                                                                  I((~ '::"'§Notary Public. State of Texas
                                                                   -:,;':;,f:.... ~:.0/ My Comm1ssion Expires
                                                                  I  ·,,,,;;f.~,;~.-·    December 12, 2015